     Case 1:19-cv-00378-NONE-GSA Document 33 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE ANTONIO RAMIREZ,                                   1:19-cv-00378 NONE-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   M. NAVARRO, et al.,                                     (Document# 32)

15                       Defendants.
16

17           On February 8, 2021, plaintiff filed a motion seeking the appointment of counsel.
18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the
21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.

                                                         1
     Case 1:19-cv-00378-NONE-GSA Document 33 Filed 02/18/21 Page 2 of 2


 1          In the present case, plaintiff argues that it will be difficult for him to investigate the facts

 2   of this case and present the case. He also argues that he suffers from mental health issues. These

 3   conditions alone do not make plaintiff’s case exceptional. While the Court has found that

 4   “Plaintiff states cognizable claims against defendants C/O E. Mares, Sergeant M. Navarro, C/O

 5   Cruz, and C/O Navarro for use of excessive force in violation of the Eighth Amendment,” this

 6   finding is not a determination that plaintiff is likely to succeed on the merits. (ECF No. 17 at 6:5-

 7   7.) Plaintiff’s excessive force claims are not complex, and based on a review of the record in this

 8   case, plaintiff can adequately articulate his claims. Thus, the Court does not find the required

 9   exceptional circumstances, and plaintiff’s motion shall be denied without prejudice to renewal of

10   the motion at a later stage of the proceedings.

11          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

12   DENIED, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     February 18, 2021                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
